Title: From George Washington to Robert Carter Nicholas, 5 October 1775
From: Washington, George
To: Nicholas, Robert Carter



Dear Sir,
Camp at Cambridge Octr 5th 1775.

Your favour of the 8th Ultimo came to my hands on the 2d Instant by Mr Byrd. I return you my sincere thanks for your kind congratulation on my Appointment to the honourable and important Post I now hold, by the suffrages of this great Continent. My heart will ever bear testimony of my gratitude, for the distinguished mark of honour which has been conferred on me by this Appointment; as it also will of my wishes, that so important a trust had been placed in the hands of a Person of greater experience and abilities than mine. I feel the weight of my charge too sensibly not to make this declaration; at the same time, I must add, that I do not want to withdraw any services, within the compass of my power, from the Cause we are Nobly engaged in.

Mr Byrd shall not want for his pay whilst he is in this Camp; although, as I have no Cash of my own here, and charge the public with my expenses only, I shall be a little at a loss to know in what manner to advance it with propriety. Bills of exchange would answer no end here, as we have not the means of negotiating them, but if you would place the Money in the hands of Messieurs Willing and Morris of Philadelphia (either in Specie, Continental, Maryland or Pennsylvania Paper) they could easily remit or draw for it: But, at any rate, make yourself easy, as Mr Byrd shall not want to the Amount of his pay.
By an intelligent person out of Boston, the day before Yesterday, we are informed that a small Fleet, consisting of a 64 Gun Ship, a 20 Gun, 2 Sloops of 18 Guns, and 2 Transports with about 600 Men, were to sail on Yesterday from that Harbour: They took on board 2 Mortars, 4 Howitzers and other Artillery; from which we suspect they intend to bombard some Town on the Coast: He also informs us, that General Gage is recalled, that General Howe commands in his place; that the Account of the Action on Bunker’s Hill, as transmitted by the former, is returned and corresponds pretty much with ours as to killed and Wounded; and that the last Accounts from England, by a Ship just arrived, leave no room to believe there will be an accommodation soon.
The Enemy in Boston and on the heights of Charlestown (two Peninsulas surrounded in a manner by Ships of War and Floating Batteries) are so strongly fortified, as to render it almost impossible to force their Lines, which are thrown up at the Head of each Neck; without great Slaughter on our side, or cowardice on theirs, it is absolutely so. We, therefore, can do no more than keep them besieged, which they are, to all intents and purposes, as close as any Troops upon earth can be, that have an opening to the Sea. Our advanced Works & theirs are within Musket shot. We daily undergo a cannonade, which has done no injury to our Works and very little hurt to our Men. Those insults we are obliged to submit to for want of Powder, being obliged (except now and then giving them a Shot) to reserve what we have for closer Work than Cannon distance.
My Respectful compliments to Mrs Nicholas and the rest of your Fireside, and to any inquiring friends, conclude me, with

grateful thanks for the Prayers and good wishes you have been pleased to offer on my account, Dear Sir, Your most Affectionate & obt servt

G. Washington

